UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6596


CHARLES EVERETTE HINTON,

                Plaintiff – Appellant,

          v.

ANDREW MURRAY; CHRISTIAN HOEL; WILLIAM ROBERT BELL; JOHN
DOE, Judicial Official for North Carolina and Mediator for
State of North Carolina; FNU PROCTOR, Magistrate; FNU DIGGS,
Magistrate; JOHN DOE, District Court Judge on File Number
11-cr-216164,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00198-RJC)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Everette Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles Everette Hinton appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the    record     and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.         Hinton     v.    Murray,     No.     3:11-cv-00198-RJC          (W.D.N.C.

Apr. 27,    2011).        We     dispense    with    oral    argument     because     the

facts    and    legal     contentions       are    adequately      presented     in   the

materials       before    the     court   and     argument       would   not    aid   the

decisional process.



                                                                               AFFIRMED




                                             2